 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   STEVEN DEON TURNER JR.,             ) Case No. CV 21-5405-PA (JPR)
                                         )
12                   Petitioner,         )
                                         )          J U D G M E N T
13              v.                       )
                                         )
14   CDCR et al.,                        )
                                         )
15                   Respondents.        )
                                         )
16
17        Pursuant   to    the   Order    Summarily   Dismissing   “Common   Law
18   Petition for a Writ of Habeas Corpus Ad Subjudiciendum,”
19        IT IS HEREBY ADJUDGED that the Petition is dismissed.
20
21
22   DATED: July 12, 2021
                                          PERCY
                                             CY ANDERSON
                                          PERC   ANDE
                                                    ERSON
23                                        U.S. DISTRICT
                                                      I T JUDGE
                                                DISTRIC
24
25
26
27
28
